Citation Nr: 9926759	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-32 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	James Stanley, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, the appellant's wife, and [redacted]

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) regional office (RO) in No. Little Rock, 
Arkansas.  

An October 1997 notice of disagreement (NOD) initiated an 
appeal from a rating decision earlier that month which, in 
pertinent part, denied service connection for tinnitus.  
After a statement of the case (SOC) was issued in November 
1997, the appeal was perfected by receipt later in November 
1997 of a letter from the veteran's attorney in lieu of VA 
Form 9, Appeal to the Board.  

After a December 1997 rating action denied a total rating 
based on individual unemployability due to service-connected 
disabilities, an NOD was received later that month and after 
an SOC was issued in March 1998, VA Form 9 was received later 
in March 1998, perfecting that appeal.  

After the veteran was notified in March 1998 of a rating 
action which denied service connection for PTSD, an NOD was 
received later that month initiating an appeal.  After an 
April 1998 RO hearing and the issuance of an SOC in June 
1998, VA Form 9, Appeal to the Board, was received in 
September 1998.  




FINDINGS OF FACTS

1.  The veteran had active service from July 1965 to July 
1967.  His awards include the National Defense Service Medal, 
the Vietnam Service Medal with Bronze Star, the Republic of 
Vietnam Campaign Medal with 60 Device, and a sharpshooter 
(rifle) badge.  His military occupational specialty (MOS) was 
Basic Field Artillery and he served in Vietnam for a little 
more than 11 months.  

2.  The veteran participated in combat, there is a clear 
diagnosis of PTSD, and the claim for PTSD is well grounded.  

3.  There is no clear and convincing evidence rebutting the 
incurrence of PTSD in combat in Vietnam.  

4.  The veteran is not shown by competent medical evidence to 
have tinnitus of service origin.  


CONCLUSIONS OF LAW

1.  The claim for PTSD is well grounded and PTSD was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  

2.  The veteran has not presented a well grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The SMRs are negative for symptoms related to a psychiatric 
disability.  In September 1965, no neurological disability 
was found in conjunction with the veteran's lifelong 
complaint of occasional dizziness.  He was treated in 
September 1966 for a fever of undetermined origin.  
Examination for service discharge in May 1967 was negative 
for psychiatric disability and there were no complaints of a 
psychiatric nature in an adjunct medical history 
questionnaire.  

On VA neuropsychiatric examination in February 1969 the 
veteran complained of headaches, dizziness, and upset 
stomach.  He had no complaints of depression or crying spells 
and he controlled his temper well.  He got along with people 
and being in crowds did not bother him.  He reported that he 
had not been hospitalized during service.  Objectively he 
showed no anxiety or depression.  No evidence of any 
definitive neuropsychiatric disorder was found and the 
diagnosis was cephalalgia, by history.  

Private clinical records from 1985 to 1988 include records of 
private hospitalization in April 1985 for, in part, 
psychogenic pain disorder, which was diagnosed after 
psychological testing.  

On VA psychological consultation in August 1988, for possible 
referral for vocational rehabilitation, the veteran reported 
having been treated during service for a nervous stomach.  
Currently, he did not manifest overt clinical signs of 
anxiety or depression.  

On VA psychological consultation in August 1988, for possible 
referral for vocational rehabilitation, psychological testing 
suggested some possibility of either misunderstanding or of 
exaggeration of symptomatology.  The profile suggested heavy 
somatic preoccupations and a generalized negative self-image 
with feelings of alienation and of being misunderstood.  The 
clinical picture also suggested chronic hypochondriasis.  

During VA hospitalization in April 1994, the veteran had a 
psychiatric consultation due to some problems with his memory 
and questionable auditory hallucinations.  The discharge 
diagnoses did not include a psychiatric disorder.  

A February 1997 mental health assessment, in conjunction with 
the veteran's seeking assistance from a rehabilitation 
service for vocational rehabilitation states that the veteran 
was receiving VA psychiatric treatment related to war 
experiences with symptoms of sleep disturbance, nightmares, 
and flashbacks relating to his war experiences.  He 
reportedly had been diagnosed with PTSD.  After a mental 
status examination the psychiatric diagnoses were PTSD and no 
personality disorder.  

On VA psychiatric examination in May 1997, the veteran's 
claim file was reviewed prior to examination and the veteran 
stated that he had been doing well until a few weeks ago when 
he became very emotional with unexpected crying spells and an 
increasing number of thoughts of Vietnam.  He reported having 
nightmares of events in Vietnam 3 or 4 times weekly, which 
often involved his having been in a hospital and seeing other 
soldiers arrive in body bags and seeing a person in the next 
bed dying.  One recurring thought, and the most traumatic 
thing that had happened, involved his having heard of the 
death of his company commander who had been killed by 
friendly fire while out on patrol, which had upset everyone 
on the post.  He complained of having a startle reaction and 
avoiding war movies.  After a mental status examination the 
diagnosis was chronic PTSD.  

In an October 1997 letter from the veteran's attorney it was 
stated that an attached document proved that the veteran's 
parent unit in Vietnam, the 4th Infantry Division, had 
received the Republic of Vietnam Cross of Gallantry Unit 
Citation which was objective proof of combat stressors.  The 
attached document reflects that the award was for the period 
from October 1966 to July 1969.  

The veteran's service personnel records were received in 
November 1997 and reflect that he served in Vietnam from 
December 1965 to December 1966.  In December 1965, he was 
assigned to Battery C of the 6th Battalion, 27th Artillery 
Division and in September 1966 was assigned to Battery B of 
the 6th Battalion, 27th Artillery Division, but in October 
1966 was transferred back to Battery C.  His MOS while in 
Vietnam had been cannoneer.  He had received two Overseas 
Bars.  These records do not specifically reflect that he 
participated in any named campaigns.  

In November 1997, the veteran's attorney submitted a document 
which allegedly proved that the veteran's unit had received 
the Republic of Vietnam Cross of Gallantry Unit Citation.  

In September 1998, the veteran's attorney submitted copies of 
Operation Reports and Lessons Learned, portions of which were 
highlighted.  These reflect that the 6th Battalion, 27th 
Artillery Division provided artillery support for outlying 
combat troops, that on one occasion allied troops may have 
been injured by artillery fire from the 6th Battalion, 27th 
Artillery Division, that one man from Battery C was 
hospitalized for a high temperature, and at Phuoc Vinh had 
received incoming mortar rounds.  On one occasion Battery C 
had reported having had one man killed in action and another 
wounded.  Also, the commanding officer of Battery C was 
killed in action.  

Also received was one page from an unknown source indicating 
that Phuoc Binh was a frequent target for enemy attack 
because it was surrounded by mountains that had never been 
cleared of Vietcong and North Vietnam Army forces.  The city 
and military compounds were rocketed so frequently that it 
was appropriately called "rocket city."  The city of Phuoc 
Binh was virtually destroyed during the Tet Offensive.  


Law and Regulations

Under 38 U.S.C.A. § 5107(a) a claimant has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well grounded claim is one which is plausible, i.e., 
"meritorious on its own or capable of substantiation" it 
need not be conclusive but only possible to meet the burden 
of section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990.  "[M]ore than just an allegation" is required, 
"the statute provides that [the claim] must be accompanied 
by evidence."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In this determination, evidence which is competent 
is generally presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The quality and quantity of the 
evidence required depends upon the issue presented and where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required and 
not merely lay testimony because lay persons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993) (citing Murphy, id., and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992)).  

A well grounded claim for service connection requires 
medical evidence of (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  However, the disability does not have 
to be shown to have been present or diagnosed during service 
but only that there is a nexus between it and military 
service, even if first diagnosed after service, on the basis 
of all the evidence, including pertinent service medical 
records.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  

With regard to claims for service connection for PTSD in 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997), it was held 
that a well grounded claim for PTSD requires "medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor; 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability."  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(d) and (f) 
(1998).  

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (upholding the validity of the requirement of 
current symptomatology).  

When PTSD is claimed as a result of combat stressor(s), 
there must be a specific finding of fact of whether the 
veteran was engaged in combat and, if so, whether the 
claimed stressor(s) is related to combat.  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  

Previously, 38 C.F.R. § 3.304(f) provided that receipt of 
the Purple Heart, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  

In light of that regulation, it had been held that where it 
is determined, through recognized military citations or 
other supportive evidence, that the veteran engaged in 
combat with the enemy and the claimed stressor(s) are 
related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive 
as to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be satisfactory, e.g., 
credible, and consistent with the circumstances, conditions, 
or hardships of combat service.  Zarycki v. Brown, 6 Vet. 
App. 91, 198 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

The required inservice stressor corroboration need not be 
by service records alone but may be obtained from other 
sources.  Cohen, at 142 (citing M21-1, Part VI, 7.46(f) 
(Sept. 21, 1992).  Further, the absence of a listed 
combat-related military occupational specialty or the 
absence of combat-related military citations is not 
determinative of whether a veteran participated in 
combat.  Rather, all of the evidence must be reviewed.  
Cohen, 10 Vet. App. at 137.  

However, 38 C.F.R. § 3.304(f) was amended, to bring about 
regulatory consistency with the holding in Cohen v. Brown, 
10 Vet. App. 128 (1997) (decided March 7, 1997, amended 
April 8, 1997), effective the date of the Cohen decision 
which noted that the existing § 3.304(f) did not adequately 
reflect, for the purposes of establishing an in-service 
stressor, the relaxed adjudicative evidentiary requirements 
provided by 38 U.S.C. § 1154(b) for establishing service 
incurrence of a combat event which can be established by the 
veteran's lay testimony alone (and not only by citations and 
service records).  

Accordingly, the amended 38 C.F.R. § 3.304(f) no longer 
refers to service department evidence of combat and receipt 
of combat citations, and states that if the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

"Where it is determined that the veteran engaged in combat 
with the enemy and the claimed stressor(s) are related to 
such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 
198 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Where it is determined from all the evidence that the 
veteran did not engage in combat with the enemy or is 
claiming stressors not related to combat, lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Cohen, at 147.  Rather, such testimony must be 
corroborated by 'credible supporting evidence' and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki, 6 Vet. 
App. 91, 98 (1993).  

However, an opinion of a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Cohen, at 142, 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

A clear diagnosis of PTSD by a mental-health professional 
will, unless shown by evidence to the contrary, be presumed 
to be proper with respect to the sufficiency of stressor(s) 
and adequacy of symptomatology needed to make the diagnosis.  
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Moreover, 
M21-1 provides that "[a] stressor is not to be limited to 
just one single episode.  A group of experiences also may 
affect an individual, leading to a diagnosis of PTSD.  M21-
1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, 
para. 50.45(f)(2) (1989).  Cohen, at 142.  

Zarycki v. Brown, 6 Vet. App. 91, 99 (1993) held that it is 
the distressing event rather than mere presence in a combat 
zone that constitutes a valid PTSD stressor and in Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) it was noted mere 
exposure to the ordinary stressful environment of a combat 
area was not a valid PTSD stressor.  However, because of the 
new Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) as to PTSD diagnostic criteria, this test (of the 
impact of a stressor on "almost anyone") is no longer 
applicable.  Therefore, Zarycki and Swann do not apply to 
the consideration of the DSM-IV criteria.  Cohen, at 142.  


Well Groundedness of Combat Claim

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for adjudication of service 
connection for combat-related claims and together, provide 
that satisfactory lay or other evidence of combat incurrence 
or aggravation, if consistent with circumstances and 
hardships of such service, will be accepted as proof of 
service connection, notwithstanding the absence of official 
records thereof, unless rebutted by clear and convincing 
evidence to the contrary.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 
(1999).  

This requires a three-step analysis.  See Collete v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996).  In the first 2 steps, 
only favorable evidence is considered, without any weighing 
of negative or contrary evidence.  In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation.  In the second 
step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as "sufficient proof" of service 
connection, even without official record of incurrence.  

However, these first two steps under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) only reduce the evidentiary burden 
as to the 2nd Caluza element (incurrence or aggravation, 
i.e., what happened during service) and not the 1st (current 
disability) and 3rd (medical nexus) Caluza requirements, as 
to both of which competent medical evidence is required, 
except that lay evidence may be used to show continuity of 
symptoms as well as nexus between the continuity of symptoms 
and present disability if such a relationship is one to which 
a lay person's observations are competent.  Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to etiologically link the inservice 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. (1996) (Table); Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Tidwell v. West, No. 96-1778, slip op. at 4 (Feb. 13, 
1998) (appellant's own statements together with published 
medical authorities is not requisite medical evidence of a 
causal relationship between the claimed disability and 
service) (however, Tidwell v. West, No. 96-1778, slip op. 
(U.S. Vet. App. Feb. 13, 1998) was vacated by Tidwell v. 
West, 11 Vet. App. 242 (1998) due to the veteran's death 
prior to entry of judgment); Turpen v. Gober, 10 Vet. 
App. 536, 539 (1997) (absent medical-nexus evidence, there 
was no reasonable possibility that § 1154(b) could change the 
outcome of the case on the merits); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997) (reduced evidentiary burden under 
§ 1154(b) relates only to service incurrence, what happened, 
and not existence of current disability or nexus to service, 
both generally requiring competent medical evidence); and 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
(§ 1154(b) does not provide a basis to etiologically link an 
inservice condition to a current condition).  Velez v. West, 
11 Vet. App. 148, 153-54 (1998).  

If after both of these first two steps, all three elements of 
Caluza are met, then the role of § 1154(b) is to carry into 
the merits-adjudication stage the presumption of credibility 
which attached at the threshold stage in determining well 
groundedness (subject to rebuttal).  Arms v. West, 12 Vet. 
App. 188, 196 (1999).  

In the third step, (unlike non-combat-related claims) service 
connection is to be awarded unless it is determined that 
service connection is rebutted by 'clear and convincing 
evidence to the contrary' (i.e., more than a preponderance of 
the evidence).  It is only in this last third step that there 
may be a weighing of the contrary evidence.  Even in this 
third step, the absence of an official notation of diagnosis 
or treatment in a particular service medical record may not 
be used to rebut by "clear and convincing evidence" at the 
merits-adjudication stage.  Rather, only an affirmative 
finding (including silence where a record purports to report 
on the existence of a particular condition or problem area) 
may be used as part of the clear and convincing evidence 
necessary for rebuttal.  Arms v. West, 12 Vet. App. 188, 197 
(1999).  

Analysis

The veteran's testimony at the RO hearings in April 1997 and 
April 1998, as well as at the May 1999 hearing before this 
traveling member of the Board are essentially consistent with 
the service personnel records submitted by the veteran's 
attorney.  That is, that while the veteran did not 
participate in patrols outside the base, his unit was 
subjected to fire from rocket propelled grenades (RPGs), 
wounded soldiers, and, a well-respected officer was killed.  

The threshold matter in a claim for service connection for 
PTSD, when it is claimed that a veteran sustained a 
psychiatric stressor during combat, is to determine whether 
the veteran engaged in combat.  

Here, the veteran's MOS and military citations, standing 
alone, do not indicate participation in combat.  

The Operation Reports and Lessons Learned, submitted by the 
veteran's attorney, reflect that the veteran was stationed at 
a combat base in Vietnam.  However, "[a]ll personnel in a 
combat theater, and many outside it, are engaged in 
'operations'.  That is why they are there, whatever their 
assignment or military specialty.  That includes many who are 
remote from the exposure to the actuality or the threat of 
hostile fire."  Gaines v. West, 11 Vet. App. 353, 361 (1998) 
(concurring opinion of Judge Holdaway).  In this case, the 
service personnel records, while indicating participation in 
various campaigns or phases of campaigns in Vietnam, do not 
indicate what role was played by the veteran, i.e., a combat 
role as opposed to a non-combat role.  Accordingly, the 
service records do not demonstrate that the veteran engaged 
in combat.  

However, the veteran's testimony is credible as to his combat 
history and is to the effect that he was exposed to combat 
conditions.  Moreover, his testimony is consistent with the 
circumstances of his military service.  Accordingly, the 
Board finds that the veteran served in combat.  

Thus, the veteran's testimony must be taken as conclusive as 
to the inservice stressors (the second Caluza element).  
Also, there is a current and credible diagnosis of PTSD (the 
first Caluza element) reported on VA examination in May 1997.  
At the time of that VA examination, the only stressors 
related were of a combat nature.  Thus, although the examiner 
did not specifically state or record in the record that the 
veteran's PTSD was related to military service, it was 
obviously implicit since no other stressors were recited at 
the time of that examination.  

As stated above, if after the first two steps under 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) all three Caluza 
elements are met (as they are in this case) then under 38 
C.F.R. § 1154(b) the presumption of credibility which 
attached at the threshold stage in determining well 
groundedness carries over into the adjudication on the merits 
and entitlement to service connection may be rebutted only by 
clear and convincing evidence.  

Even in this third step, the absence of diagnosis or 
treatment in service records may not be considered unless 
there is an affirmative showing of the absence of the 
condition (PTSD).  Accordingly, the Board must conclude that 
there is no clear and convincing evidence rebutting 
entitlement to service connection for PTSD, within the 
analytic framework of Arms, supra.  

Thus, service connection for PTSD is warranted.  

Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Generally, to establish 
service connection there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive medical 
evidence of nexus may be rebutted, in an appropriate case, by 
medical evidence that demonstrates the significance of a lack 
of continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  An alternative method, under 38 
C.F.R. § 3.303(b), is that a disease manifests itself during 
service but is not identified until later and there is a 
showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  Rose 
v. West, 11 Vet. App. 169, 171-72 (1998) (citing Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997)).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
With respect to establishing a well grounded claim, the 
doctrine of resolving the benefit of the doubt in favor of a 
claimant, contained in 38 U.S.C.A. § 5107(b) (West 1991), is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Annoni v. Brown, 5 Vet. App. 463, 467 (1993); and 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  Likewise, 
the duty to assist in developing evidence in support of a 
claim under 38 U.S.C.A. § 5107(a) does not attach until after 
a well grounded claim is submitted.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gowen v. Derwinski, 3 Vet. App. 286, 289 (1992); 
and Grossmand v. Principi, 3 Vet. App.  445, 447 (1992).  

Here, the service medical records and the clinical records 
for many years after service are negative for tinnitus.  
Although the veteran testified that he had noticed constant 
tinnitus since having last been in Ft. Sill, Oklahoma (was 
after having service in Vietnam and having been exposed to 
acoustic trauma from artillery fire, in connection with his 
established MOS) but he could not remember when he first 
sought evaluation or treatment for tinnitus (pages 25 and 26 
of the transcript of the April 1998 RO hearing).  On the 
other hand, he also testified that he could not remember how 
long he had had tinnitus (page 20 of the transcript of the 
April 1997 RO hearing).  

However, in VA Form 21-4138, Statement in Support of Claim, 
dated in January 1997 he stated that he had had "hearing 
problems and tinnitus for about six years.  In the last eight 
months, both conditions have gotten a lot worse."  

On VA examination in May 1997 the veteran complained of 
having had constant bilateral tinnitus for years, and the 
diagnoses included constant bilateral tinnitus.  On VA 
audiology evaluation in May 1997 he reported having the 
constant bilateral tinnitus for approximately 13 years (i.e., 
since about 1984).  

The only support for the claim of service connection for 
tinnitus, with respect to incurrence and nexus Caluza 
elements is the veteran's testimony and statements.  While 
the veteran's statements and testimony must be presumed 
credible for the limited purpose of determining whether the 
claim is well grounded, here his statements and testimony are 
contradictory, or at a minimum at least not consistent.  
Similarly, he testified in April 1997 that he had been 
exposed to loud noises or acoustic trauma after service (at 
page 22), but at the April 1998 hearing he testified that he 
had not had such post-service exposure to acoustic trauma (at 
page 28) when he also testified that he could not remember 
having been diagnosed with tinnitus or discussing it with a 
healthcare professional.  

In sum, the veteran's lay testimony, even if under oath, 
standing alone, is not competent evidence to establish the 
incurrence and nexus Caluza elements for a well grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, it is the finding of the Board that the veteran 
has not submitted a plausible claim of entitlement to service 
connection for tinnitus.  


ORDER

Service connection for PTSD is granted.  

Service connection for tinnitus is denied as not well 
grounded.  


REMAND

In light of the grant of service connection for PTSD, the 
claim for a total rating based on individual unemployability 
due to service-connected disabilities must be remanded for 
readjudication to consider the impact of that disability.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R.§ 3.103(a) (1998).  This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  

After careful review of the evidence of record, and with 
consideration of the veteran's complaints, the Board finds 
that a remand is necessary.  Although the veteran was 
afforded a VA orthopedic examination in May 1997, it is noted 
that the record is devoid of any opinion as to the degree of 
industrial impairment caused by his service- connected 
disability.  VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disability has upon his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  

The veteran points out that he has been awarded disability 
Social Security benefits.  In Masors v. Derwinski, 2 Vet. 
App. 181 (1992), it was held that the duty to assist under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991) includes 
obtaining records underpinning a Social Security 
Administration (SSA) decision awarding disability benefits.  
While not binding, such SSA records must be given appropriate 
weight and consideration, along with other evidence, in 
determining entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
and Washington v. Derwinski, 1 Vet. App. 459 (1991).  
However, the medical records upon which the veteran's SSA 
award was based have not been obtained and associated with 
the claims folder.  Thus, the RO must request complete copies 
of the SSA records utilized in awarding the veteran 
disability benefits.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO must schedule the veteran for 
examinations to determine the nature and 
extent of his service-connected 
headaches, low back, and PTSD 
disabilities.  The veteran's claims 
folder should be made available to and 
independently reviewed by the specialist 
prior to examination.  X-rays, laboratory 
test, range of motion studies and/or 
other diagnostic studies should be 
performed as deemed appropriate by the 
examiners.  The examiner(s) should 
comment on the effect that the veteran's 
service-connected disabilities have on 
his ordinary activity, as well as his 
ability to procure and maintain 
employment.  The examiner(s) should 
render an opinion whether each service-
connected disability alone, or together 
with the impact of other service-
connected disorders prevents employment.  
A complete rationale for any opinions 
expressed, positive or negative, must be 
provided.  

2.  The RO should request the SSA to 
furnish all supporting medical 
documentation, to include all medical 
examination reports and treatment 
records, in conjunction with the 
veteran's award of Social Security 
disability benefits.  All records 
obtained should be associated with the 
veteran's claims file.  

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If any of the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

4.  Thereafter, the RO must then re-
adjudicate the veteran's claim for a 
total rating based on individual 
unemployability due to service-connected 
disabilities.  

If the determination remains unfavorable 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

While this case is in remand status, the veteran and 
attorney are free to submit additional evidence and argument 
on the questions at issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

